Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/23/2020 has been carefully considered.  The objection to the drawings is withdrawn in view of the replacements filed.  The rejection under section 103 is maintained for the reasons set forth below.
The replacement drawings, Figures 2 and 4 were received on 12/23/202.  These drawings are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/185633 in combination with WO 2016/058541.
The instant application has an earliest priority date of 9/6/2016. WO 2015/185633 was published December 10, 2015 and WO 2016/058541 was published April 4, 2016.

The '633 reference teaches a method for forming a B-MWW zeolite useful as a catalyst by a process comprising: mixing a source for Si02, a source for B203, cyclohexylamine, water, and seed crystals; crystallizing the mixture under autogenous pressure to obtain a layered precursor of the MWW framework structure; and calcining the layered precursor to obtain the zeolitic material having a MWW framework structure. The difference between the Examples of the ‘633 reference and the instant claims is the ratio of water to silica in the mixture and layered precursor.
The '541 reference teaches a method for reducing the amount solvent used in the formation of zeolitic materials by employing a solidothermal crystallization step. This documents includes within its scope products of the MWW framework species (see page 3, line 28), formed using cyclohexylamine as the structure directing agent (see page 7, line 4), a most preferred species of X203 being B203 (see page 10, line 5). The difference between this reference and the instant claims is that the specific examples do not include an embodiment of the MWW framework type.
It would have been obvious to one of ordinary skill in the art to employ the solidothermal synthesis of the '541 reference in place of the hydrothermal process of the examples of the '633 reference in order to obtain the desired advantages, including reduction in solvent use, taught as resulting from the solidothermal method by the '541 reference. With respect to claim 2, the prior art references do not require any fluorine content. With respect to claim 3, the prior art examples do not require P or Al content. With respect to claims 4 and 5, the product is specifically compared to MCM-22. With respect to claim 7, the 
The examiner further notes that the process disclosed by the '633 reference explicitly does not limit its teaching to the higher ratios of water used in the examples but, allows any ratio of water to silica precursor to "any suitable amount". See page 11, line 31.

Applicant’s response argues that the ‘541 is excluded as prior art under 35 U.S.C. 102(b)(1)(A) and, excluded as prior art under 35 U.S.C. 102(a)(2).  This argument is not found persuasive.  The exclusion under 102(b)(1)(A) requires that there be clear evidence of record that the subject matter relied upon in the reference document come be obtained from the inventors of the instant claims.  The reference document includes an inventor, Qinming Wu, who is not a co-inventor of the instant claims.  See MPEP 2153.01(a), second paragraph, noting that under this situation “the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”  With respect to section 102(a)(2), MPEP 2154.01(a) instructs “Accordingly, a U.S. patent, a U.S. patent application publication, or a WIPO published application that names another inventor and was effectively filed before the effective filing date of the claimed invention, is prior art under AIA  35 U.S.C. 102(a)(2).”  Applicant has not identified clear evidence of record to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



DB